Evans, J.
1. In the absence of any charter provision to the contrary, an authorized municipal ordinance is effective from its enactment, neither publication nor promulgation being necessary to its validity.
2. The testimony before the mayor authorized a finding that the defendant had violated the ordinance forbidding the keeping for illegal sale of intoxicating liquors; and the judge of the superior court did not err in refusing to set aside the judgment of conviction on certiorari.

Judgment affirmed.


All the Justices concur.